Citation Nr: 0615427	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-36 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel






INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which granted the veteran's claim for service connection for 
erectile dysfunction secondary to his service-connected 
prostate cancer and assigned a noncompensable (i.e., 0 
percent) rating.  He wants a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is REMANDING this case the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the veteran if 
further action is required on his part.


REMAND

Reasons for remand

Veterans Claims Assistance Act (VCAA) notice

The VCAA, enacted in November 2000, enhanced VA's duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The VCAA requires 
VA to notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim 
and to explain which portion of the supporting evidence is to 
be provided by each party - the veteran versus VA.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the VCAA standard).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2005).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).

On preliminary review of the record on appeal, the Board sees 
the veteran has not received notice that complies with the 
VCAA and Quartuccio.  The veteran never filed a formal claim 
for service connection for erectile dysfunction, so no VCAA 
notice was provided.  Instead, he filed a claim in April 2003 
for service connection for prostate cancer (which, as it 
turns out, causes the erectile dysfunction), and the VCAA 
notice he subsequently received in May 2003 was regarding 
that underlying claim, not the residual complication.  In the 
July 2003 rating decision at issue, the RO granted service 
connection for the prostate cancer, but also for the 
resulting erectile dysfunction.  The veteran appealed the 
initial rating assigned for the erectile dysfunction.  A more 
recent VCAA notice letter sent in April 2004 pertained to 
unrelated issues (increased ratings for the prostate cancer 
and diabetes).  So concerning the erectile dysfunction issue, 
specifically, no VCAA notice has ever been provided either 
insofar as the initial claim for service connection or the 
downstream claim for a higher initial rating (since service 
connection has been granted).  

VCAA notice letters also must now satisfy the more recent 
requirements specified in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 
02-1506, 2006 WL 519755, at *8 (Vet. App. March 6, 2003).  In 
this recent case, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the downstream elements pertaining to 
degree of disability and effective date of an award (such as 
here, following the grant of service connection).  So on 
remand, the veteran should be provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
him not only about the requirements for establishing his 
entitlement to a higher initial rating for his 
erectile dysfunction, but also concerning the downstream 
issue pertaining to the effective date for the award of 
benefits, and also includes an explanation of the type of 
evidence needed to establish an effective date.

VA examination

Records show the veteran was last afforded a VA examination 
in April 2004, over two years ago.  He believes his erectile 
dysfunction is worse now, than then.  So another, more 
recent, evaluation is needed to assist in making this 
important determination.  See e.g. Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (the Court determined the Board should 
have ordered contemporaneous examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA letter 
concerning his current claim on appeal 
- for a higher initial rating for his 
erectile dysfunction.  The letter must 
apprise him of the type of evidence 
needed to substantiate this specific 
claim, as well as inform him of what 
evidence he is responsible for 
obtaining and what evidence VA will 
obtain for him.  Also ask that he 
submit any relevant evidence in his 
possession concerning this claim.  As 
well, the letter must mention the 
information or evidence needed to 
establish an effective date for this 
claim, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).  

The letter should also ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for erectile 
dysfunction since April 2004, the date 
of the most recent VA examination.  
After securing any necessary 
authorizations, request copies of all 
indicated records that have not been 
previously obtained and associate them 
with the claims folder.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the severity of his erectile 
dysfunction.  The claims folder should 
be made available to and reviewed by 
the examiner for the pertinent medical 
history.  All indicated tests and 
studies should be performed.  The 
examiner should specifically state 
whether the veteran has penis deformity 
with loss of erectile power.

3.  Then readjudicate the claim for a 
higher initial rating for the erectile 
dysfunction in light of the additional 
evidence obtained.  If this benefit is 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





